Citation Nr: 1542215	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-11 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for discoid lupus.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3. Entitlement to an initial compensable rating for residuals of second and third degree burns of the right hand.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for hypertension.

7. Entitlement to service connection for an abdominal aneurysm, to include as secondary to service-connected coronary artery disease.

8. Entitlement to service connection for renal failure of the left kidney, to include as secondary to service-connected coronary artery disease.

9. Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder.

10. Entitlement to service connection for discoid lupus.

11. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1954 to July 1958; April 1963 to April 1979; and December 1989 to February 1992.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his April 2009 VA Form 9, the Veteran stated that he wanted a hearing with the Board at the RO. However, the record shows that this hearing was cancelled by the Veteran in July 2015. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

The Veteran filed a claim of service connection for PTSD and at his May 2008 Decision Review Officer (DRO) hearing requested that the claim be amended to service connection for chronic adjustment disorder. In May 2010 service connection for adjustment disorder with mixed anxiety and depressed mood was granted. The law holds that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. The claim has therefore been recharacterized to encompass all diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for Raynaud's syndrome has been raised by the record in a May 2008 letter from Dr. S.E.L., but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran and the RO are advised that the Board expresses no opinion regarding the severity of the disorders presently granted service connection. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 

The Veteran is in receipt of a 100 percent combined schedular evaluation effective November 2013. However, his claim of entitlement to TDIU remains active for the period beginning the submission of his claim and until November 2013. The issues of entitlement to service connection for discoid lupus and entitlement to TDIU for the period prior to November 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was informed of a June 1993 denial of a claim of service connection for discoid lupus and did not appeal. 

2. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for discoid lupus.

3. The Veteran was informed of a June 1993 denial of a claim of service connection for bilateral hearing loss and did not appeal.

4. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

5. The Veteran's residuals of second and third degree burns of the right hand are manifested by linear non-painful, stable scars.

6. Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to his active military service.

7. Affording the Veteran the benefit of the doubt, his current bilateral tinnitus is related to his active military service.

8. The Veteran's current hypertension is related to his active military service.

9. Affording the Veteran the benefit of the doubt, his current abdominal aneurysm is related to his service-connected coronary artery disease. 

10. Affording the Veteran the benefit of the doubt, his current renal failure of the left kidney is related to his service-connected abdominal aneurysm.

11. The Veteran does not have a diagnosis of PTSD or any other psychiatric disorder for which he is not already service-connected.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for residuals of second and third degree burns of the right hand have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801-7804 (2008).

2. The June 1993 rating decision denying the claim for service connection for discoid lupus is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

3. New and material evidence since the June 1993 rating decision has been submitted to allow the reopening of this claim for service connection for discoid lupus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. The June 1993 rating decision denying the claim for service connection for bilateral hearing loss is final based on the evidence then of record. 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

5. New and material evidence since the June 1993 rating decision has been submitted to allow the reopening of this claim for service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6. The criteria to establish service connection for bilateral hearing loss are  approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

7. The criteria to establish service connection for tinnitus are approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

8. The criteria to establish service connection for hypertension are approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

9. The criteria to establish service connection for an abdominal aneurysm, to include as secondary to the Veteran's service-connected coronary artery disease, are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

10. The criteria to establish service connection for renal failure of the left kidney, to include as secondary to the Veteran's service-connected abdominal aneurysm, are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

11. The criteria to establish service connection for a psychiatric disability other than the service-connected adjustment disorder with mixed anxiety an depressed mood, to include post-traumatic stress, are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in August 2005.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence  includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, private medical records, and lay statements from the Veteran.

In a case where a claimant's service treatment records (STRs) are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of his claim and to provide reasons and bases for any adverse decision rendered without these records. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

VA was unable to obtain the Veteran's active duty STRs for his service from April 1963 to April 1979 despite several attempts. A formal finding of unavailability was made by a military records specialist, and notice was provided to the Veteran (see VA Notice Letter regarding formal finding on the unavailability of service medical records, dated December 9, 2008). 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for discoid lupus and hearing loss in June 1993, finding that the Veteran did not have any evidence of discoid lupus and that the Veteran showed hearing loss at his entrance into service in 1989 and it had only slightly worsened after that period of service. 

New evidence received subsequent to the June 1993 rating decision includes private treatment records showing diagnoses of discoid lupus and hearing loss. The private and VA treatment records show that the Veteran has been treated for discoid lupus and that the Veteran has had continual treatment for hearing loss. The Board finds that the new evidence received since the June 1993 rating decision is material to reopen a claims of service connection for discoid lupus and bilateral hearing loss. 

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to VA benefits. 
Service Connection 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2014). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The criteria for rating skin disabilities were revised, effective October 23, 2008 (during the pendency of this claim). 73 Fed. Reg. 54,708 (Sept. 23, 2008). The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria. As neither the Veteran nor his representative has requested such review, and his claim was received prior to October 23, 2008, it is not necessary to consider the revised criteria.

The Veteran's scars are currently rated as noncompensable under Diagnostic Code (DC) 7801. 

Under the rating criteria prior to October 23, 2008, scars other than of the head, face, or neck that are deep (i.e., associated with underlying soft tissue damage) or that cause limited motion are rated 10 percent if their area(s) exceed 6 square inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). Scars other than of the head, face, or neck that are superficial (i.e., not associated with underlying soft tissue damage), do not cause limited motion, and have area(s) of 144 sq. in. (929 sq. cm.) or greater are rated 10 percent. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). Scars other than of the head, face, or neck that are superficial and unstable (i.e., having frequent loss of covering of skin over the scar) are rated 10 percent. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). Scars that are superficial and painful on examination are rated 10 percent.38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). In every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.

The Veteran was provided a VA medical examination in November 2011. The VA examiner noted that the Veteran had two linear scars on his right hand one was four centimeters and one was five centimeters. Neither scar was painful or unstable. The scars were deep partial thickness burn scars. The Veteran stated that cold bothered his hand. 

In sum, the Veteran's right hand scars are not shown to meet or approximate any applicable schedular criteria for a compensable rating. The preponderance of the evidence is against the claim; accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Extraschedular

The Board has considered whether the evaluation of the Veteran's service-connected residuals of second and third degree burns of the right hand should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected residuals of second and third degree burns of the right hand. A comparison of the Veteran's residuals of second and third degree burns of the right hand symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). During the rating period on appeal, the Veteran's symptoms have been characterized by linear non-painful, stable scars. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's residuals of second and third degree burns of the right hand; consequently, the first step of the inquiry is not satisfied. Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus was incurred during active military service. When the Veteran was given a medical examination upon entry into service in July 1954 and separation from active military service in July 1958, the Veteran's whisper hearing tests showed his hearing to be normal. As noted earlier, the Veteran's service treatment records from his longest period of active military service, from April 1963 to April 1979, are not a part of his claims file. When the Veteran had a medical examination in connection with re-entering active military service in October 1989, he had some hearing loss. When the Veteran had a medical examination in connection with his final separation from active military service, he showed additional hearing loss.

During the Veteran's October 2005 VA medical examination, he demonstrated bilateral hearing loss and reported constant bilateral tinnitus. The examiner opined that he could not provide an opinion regarding whether the Veteran's hearing loss and tinnitus were related to his noise exposure during active military service without resort to speculation. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

Given that the Veteran's account of his hearing loss and tinnitus occurring during active military service has been consistent and that further medical development would not likely determine with any degree of precision when his bilateral hearing loss and tinnitus developed, the Board affords the benefit of the doubt to the Veteran and grants the claims.

Hypertension

Diagnostic Code 7101, Note 1 provides the following definition of hypertension, "[h]ypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm." During his October 2005 VA medical examination, the Veteran was diagnosed with hypertension. The Veteran had several blood pressure readings that meet the above definition during his active military service - one in October 1982,  four in September 1990, two in October 1990, and one in October 1991. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). The Board affords the benefit of the doubt to the Veteran and grants the claim.



Abdominal Aneurysm

The Veteran has been service-connected for coronary artery disease since February 1992. The Veteran has provided a May 2008 record from St. Elizabeth's Hospital stating that his abdominal aneurysm is a party of his coronary artery disease. Additionally, the Veteran's October 2005 VA medical examination, while providing an opinion that the Veteran's abdominal aneurysm was less likely than not related to his coronary artery disease, stated that hypertension can be associated with aortic aneurysms. 

While further medical inquiry could be undertaken with a view towards development of the claim, such development would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). The Board affords the benefit of the doubt to the Veteran and grants the claim.

Renal Failure of the Left Kidney

The Veteran was provided a VA medical examination in October 2005. The examiner opined that the Veteran's left renal artery was involved in his abdominal aneurysm and was only operating at eight percent. Given the Board's present action in granting service connection for the Veteran's abdominal aneurysm, and affording him the benefit-of-the-doubt, the Board grants the claim. 

PTSD

The Veteran's original claim was for PTSD. However, the Veteran was provided VA medical examinations in October 2005, January 2008, and January 2009. All of these VA medical examinations showed that the Veteran does not meet the diagnostic criteria for PTSD. The Veteran is not competent to render his own diagnosis; he has not submitted any records showing a diagnosis of PTSD and has not alleged that any such records exist. 

As discussed earlier, the Veteran's original PTSD claim has been expanded to include any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Veteran's VA medical examinations and VA treatment records show diagnoses of adjustment disorder, and service connection for adjustment disorder was granted in May 2010. That issue is not on appeal. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.


ORDER

The application to reopen a claim of entitlement to service connection for discoid lupus is granted.

The application to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.

An initial compensable rating for residuals of second and third degree burns of the right hand is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 

Service connection for hypertension is granted.

Service connection for an abdominal aneurysm, to include as secondary to service-connected coronary artery disease, is granted.

Service connection for renal failure of the left kidney, to include as secondary to service-connected abdominal aneurysm, is granted. 

Service connection for a psychiatric disability, to include post-traumatic stress disorder, is denied. 


REMAND

The Veteran contends that he has a current condition of discoid lupus. He has reported recent symptoms generally consistent but has not had a VA medical examination for this condition in many years. A VA medical examination will assist in the development of this claim. 

As noted above, the Veteran's claim for a TDIU remains pending for the period prior to November 2013. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed discoid lupus. The claims folder must be made available to and reviewed by the examiner.

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and fully state the factual basis upon which the opinion is given. 

The examiner is asked to determine whether the Veteran currently has discoid lupus, and if so, whether it had its onset during military service or is otherwise related to the Veteran's military service.

The examiner is advised that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

The examiner is also advised that by law, the mere statement that the claims folder was reviewed and/or that the examiner has expertise in the subject matter is not adequate to find that the examination is sufficient.

2. IF DEEMED NECESSARY to address the TDIU claim, provide the Veteran's electronic claims file to a VA vocational rehabilitation or similar occupational specialist. Request that the specialist review the file to ascertain the Veteran's occupational and functional capacity and limitations during the pendency of this appeal.

The claims file, including a full copy of this remand, should be made available to and reviewed by the individual conducting the survey, and he or she should indicate on the report that such a review was conducted. The report from this survey should include comments on the Veteran's day to day functioning and the degree of occupational and social impairment which the Veteran experiences as a result of his service-connected disabilities. The report should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

The report should consider the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by disabilities that were not service connected during the relevant period, including the Veteran's COPD.

The examiner must provide a comprehensive rationale for all opinions and conclusions reached with references to the pertinent facts used to support such conclusions.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claim. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


